Exhibit 10.8

Recording requested by

and when recorded mail to:

Ray D. Gibbons, Esq.

Gibbons Graham LLC

100 Corporate Parkway

Suite 125

Birmingham, Alabama 35242

DEED OF TRUST AND SECURITY AGREEMENT

THE MAXIMUM PRINCIPAL INDEBTEDNESS SECURED BY

THIS DEED OF TRUST IS $12,958,162.00.

THIS DEED OF TRUST AND SECURITY AGREEMENT (this "Deed of Trust") is made and
entered into as of January 16, 2013, by CHP CLAREMONT CA OWNER, LLC, a Delaware
limited liability company ("Grantor", and together with the other Borrowers as
defined in the Credit Agreement (as hereinafter defined), hereinafter referred
to as the "Borrowers"), whose address is c/o CNL Healthcare Properties, Inc.,
450 South Orange Avenue, Orlando, Florida 32861, Attention: Joseph T. Johnson,
CFO and SVP, and Holly J. Greer, General Counsel and SVP, in favor of FIRST
AMERICAN TITLE INSURANCE COMPANY, whose address is 5 First American Way, Santa
Ana, California 92707, as Trustee (the "Trustee"), and REGIONS BANK, a banking
corporation organized and existing under the laws of the State of Alabama with
principal offices in Birmingham, Alabama, whose address is 1900 5th Avenue
North, Regions Center, 14th Floor, Birmingham, Alabama 35203, Attention:
Healthcare Banking Group (the "Bank"). Any capitalized term used herein but not
defined shall have the meaning ascribed to such term in that certain Credit
Agreement of even date herewith between Grantor and Bank (as amended from time
to time, the "Credit Agreement").

W I T N E S S E T H:

WHEREAS, Grantor is justly indebted to Bank in the principal amount of Twelve
Million Nine Hundred Fifty-Eight Thousand One Hundred Sixty-Two and No/100
Dollars ($12,958,162.00) (the "Claremont Project Loan"), or such portion thereof
as has been disbursed from time to time under the provisions of the Credit
Agreement, such indebtedness being evidenced by the Claremont Note; and

WHEREAS, Grantor desires to secure the Obligations, including, but not limited
to, the obligation to pay the principal of and interest on the Notes in
accordance with the respective terms thereof or of the Credit Agreement,
including any and all extensions, modifications, and renewals thereof and
substitutions therefor, and to pay, repay or reimburse Bank for all amounts
owing under any of the Loan Documents, including all Indemnified Losses and
Default Costs.

NOW, THEREFORE, for and in consideration of Bank making the Loans and to secure
the prompt payment and performance of the Obligations, Grantor does hereby
irrevocably CONVEY, WARRANT, GRANT, BARGAIN, SELL, ASSIGN, TRANSFER, PLEDGE and
set over unto Trustee and the successors and assigns of Trustee, in trust, with
power of sale, all of



--------------------------------------------------------------------------------

Grantor's right, title and interest of whatever kind, nature or description,
whether now owned or hereafter acquired, and wherever located (hereinafter
referred to as "Grantor's Interest"), in and to the following described land and
interests in land, estates, easements, rights, improvements, personal property,
fixtures, equipment, furniture, furnishings, appliances and appurtenances,
whether now owned or hereafter acquired, and including replacements and
additions thereto (herein referred to collectively as the "Mortgaged Property"):

(a)        All those certain tracts, pieces or parcels of land, and interests in
land, located in Los Angeles County, California, more particularly described in
Exhibit "A" attached hereto and by this reference made a part hereof (the
"Land");

(b)        All buildings, structures and improvements of every nature whatsoever
now or hereafter situated on the Land, and all gas and electric fixtures,
radiators, heaters, engines and machinery, boilers, ranges, elevators and
motors, plumbing and heating fixtures, carpeting and other floor coverings,
water heaters, awnings and storm sashes, and cleaning apparatus which are or
shall be attached to said buildings, structures or improvements, and all other
furnishings, furniture, fixtures, machinery, equipment, appliances, vehicles and
personal property of every kind and nature whatsoever now or hereafter owned by
Grantor and located in, on or about, or used or intended to be used with or in
connection with the construction, use, operation or enjoyment of the Mortgaged
Property, including all extensions, additions, improvements, betterments,
renewals and replacements, substitutions, or proceeds from a permitted sale of
any of the foregoing, and all building materials and supplies of every kind now
or hereafter placed or located on the Land (collectively the "Improvements"),
all of which are hereby declared and shall be deemed to be fixtures and
accessions to the Land and a part of the Mortgaged Property as between the
parties hereto and all Persons claiming by, through or under them, and which
shall be deemed to be a portion of the security for the indebtedness herein
described and to be secured by this Deed of Trust;

(c)        All easements, rights-of-way, strips and gores of land, vaults,
streets, ways, alleys, passages, sewer rights, waters, water courses, water
rights and powers, minerals, flowers, shrubs, crops, trees, timber and other
emblements now or hereafter located on the Land or under or above the same or
any part or parcel thereof, and all ground leases, estates, rights, titles,
interests, privileges, liberties, tenements, hereditaments and appurtenances,
reversions, and remainders whatsoever, in any way belonging, relating or
appertaining to the Mortgaged Property or any part thereof, or that hereafter
shall in any way belong, relate or be appurtenant thereto, whether now owned or
hereafter acquired by Grantor;

(d)        All rents, issues, profits, revenues and proceeds from any sale or
other disposition of the Mortgaged Property, or any part thereof, from time to
time accruing (including without limitation all payments under leases, ground
leases or tenancies, proceeds of insurance, condemnation payments, tenant
security deposits and escrow funds), and all of the estate, right, title,
interest, property, possession, claim and demand whatsoever at law, as well as
in equity, of Grantor of, in and to the same; and

(e)        All leases (whether presently existing or hereafter made, whether
written or verbal, and including any agreement for the letting of or for the use
or occupancy of any part of the Mortgaged Property (collectively, the "Assigned
Leases"), including each modification,

 

2



--------------------------------------------------------------------------------

extension, renewal and guaranty thereof), rents, issues, profits, revenues and
proceeds from any sale, lease or other disposition of the Mortgaged Property, or
any part thereof, from time to time accruing (including without limitation all
payments under leases, ground leases or tenancies, proceeds of insurance,
condemnation payments, tenant security deposits and escrow funds, and all claims
and rights to the payment of money at any time arising in connection with any
rejection or breach of any lease under Bankruptcy Law, including, without
limitation, all the rents, issues, and profits now due and which may hereafter
become due under or by virtue of the Assigned Leases (collectively, the
"Rents"), together with all claims and rights to the payment of money at any
time arising in connection with any rejection or breach of any of the Assigned
Leases under Bankruptcy Law, including without limitation, all rights to recover
damages arising out of such breach or rejection, all rights to charges payable
by a tenant or trustee in respect of the leased premises following the entry of
an order for relief under the Bankruptcy Law in respect of a tenant and all
rentals and charges outstanding under the Assigned Lease as of the date of entry
of such order for relief, and all of the estate, right, title, interest,
property, possession, claim and demand whatsoever at law, as well as in equity,
of Grantor of, in and to the same.

TO HAVE AND TO HOLD the Mortgaged Property and all parts, rights, members and
appurtenances thereof, to the use and benefit of Bank and the successors,
successors-in-title and assigns of Bank, forever; and Grantor covenants that
Grantor is lawfully seized and possessed of Grantor's Interest in the Mortgaged
Property as aforesaid and has good right to convey the same, that the same are
unencumbered except for those matters expressly set forth in Exhibit A hereto,
and Grantor does warrant and will forever defend the title thereto against the
claims of all Persons whomsoever, except as to those matters set forth in said
Exhibit A.

The Lien of this Deed of Trust automatically will attach to any further,
greater, additional or different estate, rights, titles or interests in or to
any of the Mortgaged Property at any time hereafter acquired by Grantor by
whatsoever means and without any further action or filing or recording on the
part of Grantor or Bank or any other Person.

PROVIDED, HOWEVER, that should the Obligations be paid according to the tenor
and effect thereof, and should Borrowers have performed all covenants contained
in the Loan Documents and Bank shall not be obligated to extend further credit
to Borrowers, then this Deed of Trust shall be canceled and released of record.

GRANTOR HEREBY COVENANTS AND AGREES WITH BANK AS FOLLOWS:

 

3



--------------------------------------------------------------------------------

ARTICLE I

1.01    Payment and Performance of Loan Documents.    Grantor will perform,
observe and comply with all the provisions hereof, and of each of the other Loan
Documents, including, but not limited to, the due and punctual payment by
Grantor of the principal amount due under the Claremont Note, together with
interest thereon, and all other sums of money required to be paid by Grantor
pursuant to any one or more of the Loan Documents, without any deductions,
credits or set-offs whatsoever.

1.02    Security Agreement.    With respect to all personal property (the
"Personal Property") constituting part of the Mortgaged Property that is subject
to Article 9 of the Uniform Commercial Code as enacted in the state where the
Land is situated (the "UCC"), this Deed of Trust is hereby made and declared to
be a security agreement encumbering each and every item or type of Personal
Property listed herein or included herein as a part of the Mortgaged Property,
in compliance with the provisions of the UCC, and Grantor hereby grants to Bank
a security interest in said items and personal property. Grantor hereby
authorizes Bank to file a financing statement or statements reciting this Deed
of Trust to be a security agreement affecting all of said Personal Property. The
remedies for any violation of the covenants, terms and conditions of the
security agreement contained in this Deed of Trust, or otherwise in respect of
an Event of Default hereunder, shall be (a) as prescribed herein, or (b) as
prescribed by general Law, or (c) as prescribed by the specific statutory
consequences now or hereafter enacted and specified in the UCC, all at Bank's
sole election. Grantor agrees that the filing of such financing statement(s) in
the records normally having to do with personal property shall not in any way
affect the agreement of Grantor and Bank that everything used in connection with
the production of income from the Mortgaged Property or adapted for use therein
or that is described or reflected in this Deed of Trust, is, and at all times
and for all purposes and in all proceedings both legal or equitable, shall be
regarded as part of the real estate conveyed hereby regardless of whether
(i) any such item is physically attached to the Improvements, (ii) serial
numbers are used for the better identification of certain items capable of being
thus identified in an Exhibit to this Deed of Trust, or (iii) any such item is
referred to or reflected in any such financing statement(s) so filed at any
time. Similarly, the mention in any such financing statement(s) of the rights in
and to (A) the proceeds of any fire and/or hazard insurance policy, or (B) any
award in eminent domain proceedings for taking or for loss of value, or
(C) Grantor's interest as lessor in any present or future lease or rights to
income growing out of the use and/or occupancy of the Mortgaged Property,
whether pursuant to lease or otherwise, shall not in any way alter any of the
rights of Bank as determined by this instrument or affect the priority of Bank's
security interest granted hereby or by any other recorded document, it being
understood and agreed that such mention in such financing statement(s) is solely
for the protection of Bank in the event any court shall at any time hold, with
respect to the foregoing items (A), (B), or (C), that notice of Bank's priority
of interest, to be effective against a particular class of persons, must be
filed in the UCC records. This Deed of Trust may be filed as a financing
statement in any office where Bank deems such filing necessary or desirable and
Grantor will promptly upon demand reimburse Bank for the costs therefor.

1.03    Use of Mortgaged Property.    Grantor shall at all times operate the
Mortgaged Property as medical offices and related uses. Grantor shall not be
permitted to alter or change the use of the Mortgaged Property without the prior
written consent of Bank.

 

4



--------------------------------------------------------------------------------

1.04    Conveyance of Mortgaged Property.    Except as otherwise expressly
permitted by the Credit Agreement, Grantor shall not directly or indirectly
encumber (by Lien, junior mortgage, or otherwise), pledge, convey, transfer or
assign any or all of its interest in the Mortgaged Property, or any portion
thereof, without the prior written consent of Bank.

1.05    Acquisition of Collateral.    Except as otherwise expressly permitted by
the Credit Agreement, Grantor shall not acquire any Personal Property subject to
any Lien taking precedence over the Lien of this Deed of Trust.

ARTICLE II

2.01    Events of Default.    The term "Event of Default", wherever used in this
Deed of Trust, shall mean an "Event of Default" as defined in the Credit
Agreement.

2.02    Acceleration of Maturity.    If an Event of Default shall have occurred
and be continuing, then the Obligations shall, at the option of Bank,
immediately become due and payable as provided in the Credit Agreement, and no
omission on the part of Bank to exercise such option when entitled to do so
shall be construed as a waiver of such right.

2.03    Rights and Remedies.

(a)    If an Event of Default shall have occurred, then in addition to the
rights and remedies provided for under any other Loan Document or under
applicable Law, then at the option of Bank this Deed of Trust may be foreclosed
in any manner now or hereafter provided by California law, and to the extent
provided or allowed by California law, Bank, by and through the Trustee or
otherwise, may sell the Mortgaged Property or any part of the Mortgaged Property
at one or more public sales, provided that the same shall comply with the
requirements of applicable Law. The Trustee may offer the property herein
conveyed as a whole, regardless of how it is described. At any such sale, Bank,
by and through the Trustee or otherwise, may execute and deliver to the
purchaser a conveyance of the Mortgaged Property or any part of the Mortgaged
Property. Bank, by and through the Trustee or otherwise, shall have the right to
enforce any of its remedies set forth herein and as provided in the Credit
Agreement. In the event of any sale under this Deed of Trust by virtue of the
exercise of the powers herein granted, or pursuant to any order in any judicial
proceedings or otherwise, the Mortgaged Property may be sold as an entirety or
in separate parcels and in such manner or order as Bank in its sole discretion
may elect, and if Bank so elects, Bank, by and through the Trustee or otherwise,
may sell the personal property covered by this Deed of Trust at one or more
separate sales in any manner permitted by the UCC, and one or more exercises of
the powers herein granted shall not extinguish or exhaust such powers, until the
entire Mortgaged Property is sold or the Obligations are paid in full. If the
Obligations are now or hereafter further secured by any chattel mortgages,
pledges, contracts of guaranty, assignments of lease or other security
instruments, Bank at its option may exhaust the remedies granted under any of
said security instruments or this Deed of Trust either concurrently or
independently, and in such order as Bank may determine.

Said sale may be adjourned by the Trustee, Bank, or its agent, and reset at a
later date without additional publication; provided that an announcement to that
effect be made at the scheduled place of sale at the time and on the date the
sale is originally set;

 

5



--------------------------------------------------------------------------------

(b)    In the event of any sale of the Mortgaged Property as authorized by this
Section, all prerequisites of such sale shall be presumed to have been
performed, and in any conveyance given hereunder all statements of facts, or
other recitals therein made, as to the non-payment or non-performance of the
Obligations or as to the advertisement of sale, or the time, place and manner of
sale, or as to any other fact or thing, shall be taken in all courts of law or
equity as prima facie evidence that the facts so stated or recited are true; and

(c)    If an Event of Default shall have occurred, Bank may, in addition to and
not in abrogation of the rights covered under Subparagraph (a) of this Section,
either with or without entry or taking possession as herein provided or
otherwise, proceed by a suit or suits in law or in equity or by any other
appropriate proceeding or remedy to pursue any other remedy available to it, all
as Bank in its sole discretion shall elect.

2.04    Purchase by Bank.    Upon any foreclosure sale or sale of all or any
portion of the Mortgaged Property under the power herein granted, Bank may bid
for and purchase the Mortgaged Property and shall be entitled to apply all or
any part of the Obligations as a credit to the purchase price.

2.05    Grantor as Tenant Holding Over.    In the event of any such foreclosure
sale or sale under the powers herein granted, Grantor (if Grantor shall remain
in possession) and all Persons holding under Grantor shall be deemed tenants
holding over and shall forthwith deliver possession to the purchaser or
purchasers at such sale or be summarily dispossessed according to provisions of
Law applicable to tenants holding over.

2.06    Waiver of Appraisement, Valuation, Etc.    Grantor agrees, to the full
extent permitted by Law, that in case of an Event of Default, neither Grantor
nor anyone claiming through or under Grantor will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension, homestead, exemption
or redemption Laws now or hereafter in force, in order to prevent or hinder the
enforcement or foreclosure of this Deed of Trust, or the absolute sale of the
Mortgaged Property, or the delivery of possession thereof immediately after such
sale to the purchaser at such sale, and Grantor, for itself and all who may at
any time claim through or under it, hereby waives to the full extent that it may
lawfully so do, the benefit of all such Laws, and any and all right to have the
assets subject to the security interest of this Deed of Trust marshaled upon any
foreclosure or sale under the power herein granted.

2.07    Waiver of Homestead.    Grantor hereby waives and renounces all
homestead and exemption rights provided for by the Constitution and the Laws of
the United States and of any state, in and to the Mortgaged Property as against
the collection of the Obligations, or any part thereof.

2.08    Leases.    Bank, at its option, is authorized to foreclose this Deed of
Trust subject to the rights of any tenants of the Mortgaged Property, and the
failure to make any such tenants parties to any such foreclosure proceedings and
to foreclose their rights will not be, nor be asserted to be by Grantor, a
defense to any proceeding instituted by Bank to collect the sums secured hereby.

 

6



--------------------------------------------------------------------------------

2.09    Discontinuance of Proceedings.    In case Bank shall have proceeded to
enforce any right, power or remedy under this Deed of Trust by foreclosure,
entry or otherwise, and such proceedings shall have been discontinued or
abandoned for any reason, or shall have been determined adversely to Bank, then
in every such case, Grantor, Trustee and Bank shall be restored to their former
positions and rights hereunder, and all rights, powers and remedies of Bank
shall continue as if no such proceedings had occurred.

ARTICLE III

3.01    The Trustee.

(a)    Except as may expressly be provided by Law to the contrary, the Trustee
shall not be liable for any error of judgment or act done by the Trustee in good
faith, or be otherwise responsible or accountable to Grantor under any
circumstances, nor shall the Trustee be personally liable in case of entry by
the Trustee, or anyone entering by virtue of the powers herein granted, upon the
Mortgaged Property for debts contracted or liability or damages incurred in the
management or operation of the Mortgaged Property. The Trustee shall have the
right to rely on any instrument, document or signature authorizing or supporting
any action taken or proposed to be taken by the Trustee hereunder, believed by
the Trustee in good faith to be genuine. The Trustee shall be entitled to
reimbursement for expenses incurred by the Trustee in the performance of the
Trustee's duties hereunder and to reasonable performance of the Trustee's duties
hereunder and to reasonable compensation for such of the Trustee's services
hereunder as shall be rendered. Grantor will, from time to time, pay the
compensation due to the Trustee hereunder and reimburse the Trustee for, and
save the Trustee harmless against, any and all liability and expenses that may
be incurred by the Trustee in the performance of the Trustee's duties.

(b)    All moneys received by the Trustee shall, until used or applied as herein
provided, be held in trust for the purposes for which they were received, but
need not be segregated in any manner from any other moneys (except to the extent
required by Law), and the Trustee shall be under no liability for interest on
any money received by the Trustee hereunder.

(c)    The Trustee may resign at any time with or without notice. If the Trustee
shall die, resign or become disqualified from acting in the execution of this
trust or shall fail or refuse to execute the same when requested by Bank so to
do, or if, for any reason, Bank shall prefer to appoint a substitute trustee to
act instead of the aforenamed Trustee, Bank shall have full power to appoint a
substitute trustee and, if preferred, several substitute trustees in succession
who shall succeed to all the estates, rights, powers and duties of the
aforenamed Trustee. If Bank is a corporation, such appointment may be made by
any one of Bank's officers or agents.

(d)    Any new Trustee appointed pursuant to any one of the provisions hereof
shall, without any further act, deed or conveyance, become vested with all the
estates, properties, rights, powers and trusts of its or his predecessor in the
rights hereunder with like effect as if originally named as Trustee herein, but
nevertheless, upon the written request of Bank or of the successor Trustee, the
Trustee ceasing to act shall execute and deliver an instrument transferring to
such successor Trustee, upon the trusts herein expressed, all the estates,
properties, rights, powers and trusts of the Trustee so ceasing to act, and
shall duly assign, transfer and deliver any of the property and money held by
such Trustee to the successor Trustee so appointed in its or his place.

 

7



--------------------------------------------------------------------------------

3.02    Successors and Assigns.    This Deed of Trust shall inure to the benefit
of and be binding upon Grantor, Trustee and Bank and their respective heirs,
executors, legal representatives, successors, successors in title, and assigns.
Whenever a reference is made in this Deed of Trust to "Grantor", "Trustee" or
"Bank", such reference shall be deemed to include a reference to the heirs,
executors, legal representatives, successors, successors in title and assigns of
Grantor, Trustee or Bank, as the case may be, but shall not imply any permission
to make or permit any transfer which is otherwise prohibited.

3.03    Applicable Law.    This Deed of Trust shall be interpreted, construed
and enforced according to the laws of the State of California without regard to
that state's conflict of laws principles.

3.04    Notices.    All notices provided for herein shall be given and deemed
received when given and received in accordance with the terms of the Credit
Agreement.

3.05    Assignment.    This Deed of Trust is assignable by Bank and any
assignment of this Deed of Trust by Bank shall operate to vest in the assignee
all rights and powers herein conferred upon and granted to Bank.

3.06    Future Advances.    Upon request of Borrowers, Bank, at Bank's option so
long as this Deed of Trust secures indebtedness held by Bank, may make future
advances to Borrowers. Such future advances, with interest thereon, shall be
secured hereby if made under the terms of this Deed of Trust, the Credit
Agreement or the other Loan Documents, or if made pursuant to any other
promissory note, instrument or agreement stating that sums advanced thereunder
are secured hereby.

3.07    Entire Agreement.    THE WRITTEN LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

* * * * *

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this Deed of Trust to be duly executed
and delivered as of the day and year first above written.

 

CHP CLAREMONT CA OWNER, LLC,

a Delaware limited liability company

By: /s/ Joshua J. Taube

Name: Joshua J. Taube

Title: Vice President

STATE OF FLORIDA  )

COUNTY OF ORANGE)

On January 11, 2013, before me, Cathleen A. Coffey, a notary public in and for
the State of Florida, Joshua J. Taube, whose name as Vice President of CHP
Claremont CA Owner, LLC, a Delaware limited liability company, personally
appeared, who proved to me on the basis of satisfactory evidence to be the
person whose name is subscribed to the within instrument, and acknowledged to me
that he executed the same in his authorized capacity, and that by his signature
on the instrument the entity upon behalf of which he acted, executed the
instrument.

WITNESS my hand and official seal.

[SEAL]        

/s/ Cathleen A. Coffey

Notary Public

My Commission Expires: September 24, 2013

 

9



--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF LAND AND PERMITTED EXCEPTIONS

[Intentionally Omitted]